    Case 4:21-cv-00154-SDJ-KPJ Document 30 Filed 04/15/21 Page 1 of 1 PageID #: 297




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

      AL M. WILLIAMS,                                 §
                                                      §
            Plaintiff,                                §
                                                      §
      v.                                              §
                                                      §      Civil Action No. 4:21-cv-154-SDJ-KPJ
      LADERA APARTMENTS, et al.,                      §
                                                      §
            Defendants.                               §

                                                  ORDER

            On April 14, 2021, Defendants filed a Notice (Dkt. 28), wherein they represent that Denton

     County Court at Law No. 2 entered an Order regarding Defendant Ladera Apartments’ Motion for

     Execution for a Writ of Possession as filed in Ladera v. Carolyn Williams and All Other

     Occupants, No. CV-2020-0600-JP.

            Pursuant to this Court’s Order (Dkt. 26), IT IS ORDERED that the parties shall appear

     for an in-person evidentiary hearing on Plaintiff’s prayer for a preliminary injunction (Dkt. 6). The

     parties shall appear before the undersigned on Tuesday, April 20, 2021, at 1:30 p.m., at the Plano

     Courthouse, Courtroom 108, 7940 Preston Road, Plano, Texas 75024.
.           IT IS FURTHER ORDERED that Defendants shall file, as a Notice, the Order from

     Denton County Court at Law No. 2 regarding Ladera Apartments’ Motion for Execution for a Writ

     of Possession, as filed in Ladera v. Carolyn Williams and All Other Occupants, No. CV-2020-

     0600-JP.
                So ORDERED and SIGNED this 15th day of April, 2021.




                                                     ____________________________________
                                                     KIMBERLY C. PRIEST JOHNSON
                                                     UNITED STATES MAGISTRATE JUDGE
